SEABURY, J.
The plaintiffs sue a check drawn the de-
fendant and indorsed by one Daddio. The only evidence offered in behalf of the plaintiffs was the check, upon which payment had been stopped. The uncontradicted evidence shows that Daddio obtained title to the check by fraud. Daddio’s title to the check having been shown to be defective, the burden was upon the plaintiffs to prove that they, or some person under whom they claimed, acquired the title as a holder in due course. Negotiable Inst. Law (Laws 1897, pp. 732, 733, c. 612) §§ 94, 98.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.